Title: From George Washington to William Heath, 26 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 26th Novembr 1780
                        
                        I have recd your favors of the 18th and 21st. When the Army gets together and settled in Winter Quarters, I
                            intend to make some general Regulations respecting the troops receiving Flour or Bread, in the mean time, they may
                            continue to dress in the manner they have been accustomed to do.
                        You will be pleased to order the New York line to the same position which that of New Hampshire has taken,
                            where they are to Hut adjoining to them. One of the Regiments moving more to the left, so as to occupy the Ground near
                            Robinsons Mills, which will serve to cover the other pass of the Mountain.
                        Hazens Regt is to move to Fishkill, where it will lay this Winter and do the duties of that post.
                        The Massachusetts and Connecticut lines will march the moment the Weather will permit, and as the Jersey line
                            is to take post this Winter in the Neighbourhood of Pompton—you will put them under marching orders, that they may be
                            ready to come down to Kings ferry upon the day which the Massachusetts troops will arrive there, and take advantage of
                            their returning Waggons to transport their Baggage. You shall be informed on what day that will be. I am with great Esteem
                            Dear Sir Your most obt Servant
                        
                            Go: Washington

                        
                    